Per Curiam :
We think that the evidence fails to sustain a finding of negligence on the part of the defendant, and that the court should have granted the motion of the defendant at the end of the case to dismiss the complaint, to the denial of which the defendant excepted. The finding of the jury that the defendant was guilty of negligence is, therefore, reversed and the judgment and order appealed from are reversed, with costs, and *890the complaint dismissed, with costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs.